Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Non-Final Rejection 

The Status of Claims:
Claims 1-5, 11-12, 19, 21, 24, 27-28, 30, 35- 40, 42-45, 48-52 and 55-57 are pending. 
Claims 1-5, 11-12, 19, 21, 24, 27-28, 30, 35- 40, 42-45 48,51-52 are rejected. 
Claims 55-57 are withdrawn from consideration. 
Claims 49-50 and 55-57 are objected.


DETAILED ACTION
1. 	Claims 1-5, 11-12, 19, 21, 24, 27-28, 30, 35- 40, 42-45 ,48-52 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/US2017/068801 12/28/2017
which claims benefit of 62/440,253 12/29/2016 and claims benefit of 62/471,882 03/15/2017.
	 

    Drawings
3.     None..

        IDS
4.         The IDS filed on 3/09/20 is reviewed by the examiner. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restriction
Applicant’s election without traverse of Group I (claims 1-5, 11-12, 19, 21, 24, 27-28, 30, 35- 40, 42-45 and 48-52) on 3/01/21 is acknowledged.
Claims 55-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected group II, there being no allowable generic or linking claim.  
Applicants have elected a following species: 

    PNG
    media_image1.png
    287
    540
    media_image1.png
    Greyscale

, which is found to be allowable.

Comments:
After the elected species were found to be allowable, the examiner has conducted extensive chemical structure searches for the claimed subject matters. 

Claim Objections
Claims 49-50 and 55-57 are objected to because of the following informalities:  
Claims 49-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In claims 55-57, the status of the claims are recited as “(Currently amended),”  or “(Original)”. These are improper since they are considered as “withdrawn “ claims 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 11-12,19, 21, 24, 27-28, 30, 35-40, 42-45,48, 51-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 

In Claims 1-5, 8, the term” substituted” is recited.   This is vague and indefinite because in the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed. Appropriate correction is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 19, 21, 24, 27-28,30, 35-40, 42-45,48, 51-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, R1 being hydrogen, unsubstituted C1-8 alkyl, substituted C1-8 alkyl, and X being hydrogen, halo, cyano, unsubstituted C1-12alkyl, substituted C1-12 alkyl, unsubstituted C1-12 alkoxy, substituted C1-12alkoxy, substituted and unsubstituted 3-10 membered heterocycloalkyl, but does not reasonably provide enablement for  R1 being unsubstituted and substituted C6 or 10 aryl, unsubstituted and ubstituted C7-l2aralkyl, and X being unsubstituted and substituted C6 or 10 aryl, unsubstituted and ubstituted C7-l2aralky, unsubstituted or substituted  5-10 membered heteroaryl, unsubstituted and substituted C6 or 10aryloxy in the art. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use and to make the invention commensurate in scope with these claims. 
The claims as recited are broader than the scope of enablement. The specification lacks direction or guidance for placing all of the alleged products in the possession of the public without inviting more than routine experimentation  

There is no written description for preparing the instant formula where R1 represents unsubstituted and substituted C6 or 10 aryl, unsubstituted and unsubstituted C7-l2aralkyl, and X represents unsubstituted and substituted C6 or 10 aryl, unsubstituted and substituted C7-l2aralky, unsubstituted or substituted  5-10 membered heteroaryl, unsubstituted and substituted C6 or 10aryloxy. and the only written description present in the specification is for preparing the instant formula where compounds of formula having R1 selected unsubstituted methyl, and X being hydrogen, halo, cyano, unsubstituted C1-12alkyl, substituted C1-12 alkyl, unsubstituted C1-12 
In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.



 The specification does not enable any skilled pharmacologist or physician to use the 

invention commensurate in scope of these claims.

	a) Determining if any particular claimed compounds and compositions with numerous combinations of the variables “R1 ” and “X” can be formed or exemplified in the specification. These would require the preparation of the compounds and compositions of the formula and subjecting them to testing for treating or preventing a disease or disorder including a cancer. Considering the large number of compounds and compositions to be made, this is a large quantity of experimentation.
	b) The direction concerning the claimed compounds and compositions is found at pages 2-15, which merely states that applicants’ intent to make and use such compositions. 

d) There is no reasonable basis for the assumption that the myriad of composition embraced the present formula with the variables “R1 ” selected from 
C6 or 10 aryl, unsubstituted and unsubstituted C7-l2aralkyl, and “X” selected from unsubstituted and substituted C6 or 10 aryl, unsubstituted and substituted C7-l2aralky, unsubstituted or substituted  5-10 membered heteroaryl, unsubstituted and substituted C6 or 10aryloxy in their combinations will all share the same anticancer properties. The diverse claimed rings are chemically non-equivalent and there is no basis for assuming the predictability of pharmaceuticals and medicine in the prior art since there are no structurally similarities among them. 
The diverse claimed rings are chemically non-equivalent and there is no basis in the prior art  for assuming in the non-predictable art of  pharmacology that structurally dissimilar compounds will have such activity ,In re Surrey 151 USPQ 724 ( compounds actually tested which demonstrated the asserted psychomotor stimulatory and anti-convulsant properties were those having  the 3,4-dichlorophenyl substituent at the 2-position on the thiazolidone nucleus not sufficient for enablement of any heterocyclic radical at the same position). In re Fouche, 169 USPQ 429 at 434 ( a Markush group including aliphatic and heterocyclic members not enabled for the use of those compounds within the claim having heterocyclic moieties.)  In re Cavallito and Gray, 127 USPQ 202 (claims covering several hundred thousand possible compounds, of which only thirty are specially identified in appellants’ application, not enabled unless all of the 
e) The artisan using Applicants’ invention to treat a cancer with the claimed compounds would be a physician with a MD degree or a pharmacologist with a PhD degree and several years of experience. He or she would be unaware of how to predict a priori how changing a 4 to 7 membered heteroaryl ring or 9 to 12 membered bicyclic alkyl  or heterocyclic ring would affect biological activity. 
In view of the divergent rings with varied basicity, steric hindrance, and polarizability, the skilled artisan physician would question the inclusion of such heterocyclic rings, commensurate in scope with these claims. 
g) Physiological activity is well-known to be unpredictable, In re fisher, 427 F.2d 833, 839, 166 USPQ 18,24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F. 2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993): In re Vaeck, 947 F.2d 488, 496,20 USPQ2d 1438,1445 (Fed. Cir. 1991).
h) The breadth of the claims includes all of large numbers of compounds of formula. Thus, the scope is very broad. The present claims embrace various heterocyclic radicals, which are not art-recognized as equivalent. The specific compounds made are not adequately representative of the compounds embraced by the extensive Markush groups instantly claimed.
In re Wright, 999 F.2d 1557, 1567, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.  Thus, undue experimentation will be required to practice applicants’ invention.
Conclusion
Claims 1-5, 11-12, 19, 21, 24, 27-28, 30, 35- 40, 42-45 48-52 are rejected. 
Claims 55-57 are withdrawn from consideration. 
Claims 49-50 and 55-57 are objected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/08/2021